DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter which the inventor ora joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specifications hall conclude with one or more claims particulary pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
- Claims 1, 3, 4 recite “the crystal structure” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim. 
Claims 2, 5 are rejected by virtue of their dependence on claims 1, 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mahecha-Botero et al. (US 2017/0225119) in view of Hong et al. (US 2008/0234126).
Regarding claim 1, Mahecha -Botero discloses a combustion system comprising: 
a combustion device (an engine 103) (Fig. 2, par. [0203]) which combusts a fuel; 
an exhaust channel through which exhaust gas generated by the fuel combusting in the combustion device flows; 
a dust collector (105) (Fig. 1, par. [0201]) which is disposed in the exhaust channel, and collects ash dust in the exhaust gas; and 
a denitration device (107) (Fig. 1, par. [0201]) which is disposed in the exhaust channel, and removes nitrogen oxides from the exhaust gas by way of a denitration catalyst, wherein the denitration device is disposed on a downstream side of the dust collector in the exhaust channel, and wherein the denitration catalyst contains vanadium oxide, the vanadium oxide including vanadium pentoxide (see par. [0038]).


 Mahecha -Botero fails to disclose that the denitration catalyst has a defect site at which oxygen atoms are deficient in the crystal structure of the vanadium pentoxide.
Hong teaches that a denitration catalyst has a defect site at which oxygen atoms are deficient in the crystal structure of a vanadium pentoxide (see par. [0044, 0049]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mahecha-Botero by using a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide as taught by Hong as both Mahecha-Botero and Hong are directed toward the same field of endeavor, the reduction of harmful exhaust gases. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Mahecha -Botero to include a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide would have advantageously provided a denitrification catalyst for effectively removing NOx at wide temperature range, particularly, at a relatively low temperature window (see Hong, par. [0001]).

Regarding claim 4, Mahecha -Botero discloses a combustion system comprising: 
an internal combustion engine (103) (Fig. 1, par. [0203]) which combusts a fuel; 
an exhaust channel through which exhaust gas generated by the fuel combusting in the internal combustion engine flows; 


a denitration device (107) (Fig. 1, par. [0216]) which is disposed in the exhaust channel, and removes nitrogen oxides from the exhaust gas by way of a denitration catalyst, wherein the denitration device is disposed on a downstream side of the exhaust heat recovery device in the exhaust channel (see par. [0216]), and wherein the denitration catalyst contains vanadium oxide, the vanadium oxide including vanadium pentoxide (see par. [0038]).
However, Mahecha -Botero fails to disclose that the denitration catalyst has a defect site at which oxygen atoms are deficient in the crystal structure of the vanadium pentoxide.
Hong teaches that a denitration catalyst has a defect site at which oxygen atoms are deficient in the crystal structure of a vanadium pentoxide (see par. [0044, 0049]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mahecha-Botero by using a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide as taught by Hong as both Mahecha-Botero and Hong are directed toward the same field of endeavor, the reduction of harmful exhaust gases. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Mahecha -Botero to include a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide would have advantageously provided a .

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (WO 2017/042895) in view of Hong et al. (US 2008/0234126).
Regarding claim 1, Makoto discloses a combustion system comprising: 
a combustion device (see translation, page 1, lines 10-22) which combusts a fuel; an exhaust channel through which exhaust gas generated by the fuel combusting in the combustion device flows; 
a dust collector (60) (Fig. 1, translation, page 3, lines 80-83) which is disposed in the exhaust channel, and collects ash dust in the exhaust gas; and 
a denitration device (90) (Fig. 1) which is disposed in the exhaust channel, and removes nitrogen oxides from the exhaust gas by way of a denitration catalyst, wherein the denitration device is disposed on a downstream side of the dust collector in the exhaust channel, and wherein the denitration catalyst contains vanadium oxide, the vanadium oxide including vanadium pentoxide (see par. [0038]).

    PNG
    media_image1.png
    516
    840
    media_image1.png
    Greyscale


However, Makoto fails to disclose that the denitration catalyst has a defect site at which oxygen atoms are deficient in the crystal structure of the vanadium pentoxide.
Hong teaches that a denitration catalyst has a defect site at which oxygen atoms are deficient in the crystal structure of a vanadium pentoxide (see par. [0044, 0049]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mako by using a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide as taught by Hong as both Makoto and Hong are directed toward the same field of endeavor, the reduction of harmful exhaust gases. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Makoto to include a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide would have advantageously provided a denitrification catalyst for effectively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide as taught by Hong in the Makoto system for effectively removing NOx at wide temperature range particularly at a relatively low temperature (see Hong, par. [0027)).

Regarding claim 2, the modified Makoto discloses the combustion system according to claim 1; however, Makoto further discloses that an air preheater (30) (Fig. 1) is disposed in the exhaust channel, and recovers heat from the exhaust gas (see translation, page 3, lines 80-83, 99-102), and wherein the air preheater is disposed on an upstream side of the dust collector (60) (Fig. 1) in a thermal power generation system.  

Regarding claim 3, Makoto discloses a combustion system comprising: 
a combustion device (see translation, page 1, lines 10-22) which combusts a fuel; an exhaust channel through which exhaust gas generated by the fuel combusting in the combustion device flows (see Fig. 1); 
an air preheater (30) (Fig. 1) is disposed in the exhaust channel, and recovers heat from the exhaust gas (see translation, page 3, lines 80-83, 99-102).
a denitration device (90) (Fig. 1) which is disposed in the exhaust channel, and removes nitrogen oxides from the exhaust gas by way of a denitration catalyst, wherein 
However, Makoto fails to disclose that the denitration catalyst has a defect site at which oxygen atoms are deficient in the crystal structure of the vanadium pentoxide.
Hong teaches that a denitration catalyst has a defect site at which oxygen atoms are deficient in the crystal structure of a vanadium pentoxide (see par. [0044, 0049]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Makoto by using a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide as taught by Hong as both Makoto and Hong are directed toward the same field of endeavor, the reduction of harmful exhaust gases. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Makoto to include a denitration catalyst having a defect site at which oxygen atoms being deficient in the crystal structure of the vanadium pentoxide would have advantageously provided a denitrification catalyst for effectively removing NOx at wide temperature range, particularly, at a relatively low temperature window (see Hong, par. [0001]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahecha-Botero et al. (US 2017/0225119) in view of Hong et al. (US 2008/0234126) as applied to claim 4 above, and further in view of Kulkarni et al. (US 2018/ 0238214).
The modified Mahecha -Botero discloses the combustion system according to claim 4; however, Mahecha -Botero fails to disclose wherein the exhaust heat recovery device includes a turbine device and an exhaust gas economizer, wherein the exhaust gas economizer generates steam with exhaust gas discharged from the internal combustion engine and exhaust gas supplied from the turbine device as heat sources, and wherein the turbine device conducts power generation using the exhaust gas discharged from the internal combustion engine and steam supplied from the exhaust qas economizer. 
Kulkarni teaches that an exhaust heat recovery device includes a turbine device and an exhaust gas economizer, wherein the exhaust gas economizer generates steam with exhaust gas discharged from the internal combustion engine and exhaust gas supplied from the turbine device as heat sources, and wherein the turbine device conducts power generation using the exhaust gas discharged from the internal combustion engine and steam supplied from the exhaust qas economizer (see par. [0036, 0045]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a turbine device and an exhaust gas economizer, wherein the exhaust gas economizer generates steam with exhaust gas discharged from the internal combustion engine the turbine device conducts power generation using the exhaust gas discharged from the internal combustion engine and 

       Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a 

/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747